DISSENTING OPINION.
WOODSON, J.
The opinion in this cause was handed down on December 23, 1908, wherein it was found that the Standard Oil Company of Indiana and the Republic Oil Company of New York had forfeited their respective rights to their licenses to do business in this State; and it was also found that the Waters-Pierce Oil Company of this State had forfeited its right to be a corporation.
In pursuance to those findings this' court by decree adjudged a revocation of the licenses of the two former to transact business in this State, and by the same decree revoked and forfeited the charter of the Waters-Pierce Oil Company; but ordered a suspension of the decree and a stay of execution in the latter upon certain conditions therein stated. Said judgment and decree is in words and figures as follows:
“And now on this day, this court having fully considered the evidence in this cause, and announced and filed its opinion that the said respondents and each of them are guilty as charged in the information *479of the Attorney-General of a violation of the statute of this State, entitled, ‘Pools, Trusts and Conspiracies; Unlawful Combinations,’ approved March 24, 1877, and an Act of the General Assembly of this State, approved April 2, 1891, and entitled, ‘An Act providing for the punishment of pools, trusts and conspiracies to control prices and as to evidence and prosecution in such cases,’ and now known as chapter 143 of the Revised Statutes of Missouri, 1899, come now the State of Missouri, by Herbert S. Hadley, the Attorney-General, and the said respondents by their respective counsel, and it is no'w here considered, ordered and adjudged by the court that the said respondents and each of them are guilty of violating the said acts of the General Assembly of this State, in that at the dates and times set forth in the information of the Attorney-General, they did form and enter into a pool, trust, combination ánd conspiracy, to regulate, fix and control the prices to be paid by retail dealers and others in the State of Missouri, for naphtha, benzine, gasoline, kerosene, lubricating oil and other products of petroleum, and to control and limit the trade in the articles aforesaid and to prevent competition in said business of buying and selling naphtha, benzine, gasoline, kerosene, lubricating oil and other products of petroleum in this State, between themselves and others engaged in like business, and to deceive and mislead the public, and did control, fix and maintain the prices for said articles, and have prevented and destroyed competition in the purchase and sale of said products of petroleum in this State as charged in the information; and thereupon, it is now considered, ordered and adjudged by the court that by reason of the violation of said statutes of this State, in forming and entering into and maintaining said unlawful . combination, conspiracy and pool, the said Standard Oil Company, organized under the laws of the State of Indiana, and heretofore licensed to do *480business in this State, and the said Republic Oil Company, organized under the laws of the State of New York, and licensed to do business in this State, have' each and both forfeited their respective licenses heretofore granted them by the Secretary of the State of Missouri, and it is further considered, ordered and adjudged that said license of the said Standard Oil Company of Indiana, and the said license of the said Republic Oil Company-of New York, be and the same are hereby forever forfeited, annulled and cancelled, and the said Standard Oil Company of Indiana and the said Republic Oil Company of New York are hereby ousted of any and all rights and franchises granted to them, under the laws of this State, to further do business in this State; and it is further considered, ordered and adjudged that the said Standard Oil Company of Indiana and the said Republic Oil Company of New York, each, for the violation aforesaid of the laws of this State, in forming, entering into and maintaining the conspiracy and combination to regulate, control and fix the prices of said products of petroleum in this State, and to control and limit the trade in said products in this State, and to prevent competition in said business, be fined fifty thousand dollars, and that each of said respondents, the said Standard Oil Company of Indiana, and the said Republic Oil Company of New York pay,- each, the said sum of fifty thousand dollars to the clerk of this court, on or before the the first day of March, 1909, to be by said clerk paid into the treasury of the State, and upon default and failure to do so, that the State of Missouri have execution therefor, to be levied and enforced according to the laws of this State, in such oases made and provided; and it is further considered, ordered and adjudged by the court, that the said respondent, the said Waters-Pierce Oil Company, by its violation of the said laws and statutes of this State, against ‘Pools, *481Trusts and Conspiracies’ and known as chapter 143 of the Bevised Statutes of Missouri 1899, has forfeited its charter to do' business in this State and it is therefore considered, ordered and adjudged by the court that the right and franchise heretofore granted to said "Waters-Pierce Oil Company, to be a body corporate and to do business and contract as such, “with all other rights acquired by its certificate of incorporation, be and the same are hereby forever forfeited, annulled and set aside, and said Waters-Pierce Oil Company is hereby ousted of its corporate rights and powers and franchises heretofore granted to and enjoyed by it under the laws of this State, subject, however, to the further provisions of this judgment; and for the violation of its said franchises, by forming, entering into and maintaining the said pool, combination and conspiracy, to regulate, control and fix the prices of the products of petroleum, as hereinbefore specifically found and set forth and to prevent competition in the business of buying and selling said products in this State, it is considered, ordered and adjudged by the court that in addition to said ouster, said Waters-Pierce Oil Company be fined fifty thousand dollars, and that it pay said fine of fifty thousand dollars to the clerk of this court, on or before the first day of March, 1909, to be by said clerk paid into the Treasury of this State, and upon default and failure to pay said fine on or before said date,_ the State of Missouri have execution therefor, to be levied by the marshal of this court and enforced according to the laws of this State in such cases made and provided. But it is further considered, ordered and adjudged by this court, that if the said Waters-Pierce Oil Company shall .pay said fine to the clerk of this court on or before the first day of March, 1909, and shall immediately cease all connection with the said other respondents herein in continuing or maintaining said *482pool, trust and conspiracy to fix, control and regulate the prices of naphtha, benzine, gasoline, kerosene, lubricating oil and all other products of petroleum, and shall refrain from all pools, trusts and conbinations to control the prices of said products of petroleum, and all combines and conspiracies to prevent competition in the trade of buying and selling said products, and shall furnish this court with satisfactory evidence of its compliance with this judgment and of its intention in good faith to cease all connection with its said co-respondents herein and all other parties or companies whatsoever, and in the future maintain and carry on its business as an independent corporation in obedience to the laws of this State, and its charter, then the judgment of ouster herein shall be and is hereby suspended, and the writ of ouster herein will not issue until expressly directed by order of this court, and the said Waters-Pierce Oil Company is hereby given until the fifteenth day of January, 1909, to file the proofs of its willingness to comply with the judgment of this court, and until that date in no event 'will the writ of ouster be awarded.
“And it is further considered, ordered and adjudged by the court that if it shall be shown to the satisfaction of this court hereafter, that notwithstanding the promises and assurances of the said Waters-Pierce Oil Company to abide by this judgment, it has violated the conditions of this judgment and has violated the said statute against ‘pools, trusts and conspiracies, ’ then and in such case the suspension of the writ of ouster shall be removed by this court and absolute ouster be enforced as directed and adjudged herein. It is further ordered and adjudged that the State of Missouri at the relation of the Attorney-General have and recover its costs herein paid and expended, including the allowance of the special commissioner and the stenographer in taking and certifying the testimony herein and the fees of the wit*483nesses and have execution therefor against all of said respondents. ’ ’
Within ten days after the opinion was handed down, the Standard Oil Company of Indiana and the Republic Oil Company filed their motions for a rehearing; and subsequently thereto the same companies filed another motion suggesting that the decree as to them be modified so as to suspend the decree and stay the execution of ouster upon such terms as the court might think .just and equitable.
On January 15, 1909, this court made an order extending the time thirty days for the respondent, Waters-Pierce Oil Company, to comply with the conditions upon which the judgment and the writ of ouster would be stayed.
On February 15, 1909', the respondent, Waters-Pierce Oil Company, filed in this court a document containing the proofs required by the decree, showing, as the company contends, its compliance with the conditions upon which a suspension of the judgment and stay of writ of ouster would be ordered.
On the same day, but subsequent thereto, the Attorney-General filed a motion in the cause, asking the court to order the issuance of the writ of ouster against the Waters-Pierce Oil Company, because the evidence furnished by it does not show a compliance with the requirements of the judgment.
In the disposition of these motions, I will consider the Waters-Pierce motion first, for the reason that it may be summarily disposed of, as it has no motion pending for a rehearing’.
The written document before mentioned, which purports to contain the proofs required by the decree to be furnished to satisfy the court that the Waters-Pierce Oil Company had in good faith complied with the conditions upon which a suspension of the judgment and a stay of a writ of ouster would be ordered, is in words and figures as follows (caption omitted):
*484“Comes now the Waters-Pierce Oil Company in the above entitled cause, pursuant to the order and judgment rendered herein, and files herewith a duly certified copy of a resolution of its board of directors, passed February 13, 1909, wherein and .whereby it agrees to accept, and does accept the conditions of the aforesaid decree and agrees to abide by the same, and does hereby respectfully submit itself to the further orders, judgments and decrees of this Honorable Court in and concerning the premises.
“And the said, the Waters-Pierce Oil Company, deposits herewith a certified check in the sum of fifty thousand dollars to the order of the clerk of this court in payment of the fine imposed upon this defendant by virtue of said judgment and decree.
“Waters-Pierce Oil Company,
“By Boyle & Priest, J. D. Johnson,
“Its Attorneys. .
“ ‘State of Missouri,- City of St. Louis, ss.
‘ ‘ ‘ The undersigned, C. A. Pierce, president of the Waters-Pierce Oil Company, a corporation organized under the laws of the State of Missouri, hereby certifies that the following is a true and correct copy of the minutes of the adjourned regular monthly meet-"' ing of the Board of Directors of said Company, held at the Company’s office in the city of St. Louis on the 13th of February, 1909, as the same’ appears of record in the regular minute book in which is entered the minutes of meetings of the board of directors of said company, to-wit:.
“ ‘ “OFFICE OF WATERS-PIERCE OIL COMPANY,
“ ‘ “No. 420' Olive street, St. Louis, Mo.
February 13th, 1909.
“ ‘ “At the adjourned regular monthly meeting of the Board of Directors of the Waters-Pierce Oil Company, held at the Company’s office in the City of St. *485Louis, Missouri, this, the 13th day of February, 1909, there were present and participated in the meeting, H. C. Pierce, Chairman of the Board, C. A. Pierce, President, C. M. Adams, Secretary and Treasurer, and Walter F. Taylor, directors.
“ t 11rp-|ie meeti;ng was called to order by IT. C. Pierce, Chairman of the Board, and Mr. Adams acted as Secretary. The minutes of the special meeting of the Board, held on the 14th day of January, 1909, and of the regular monthly meeting of the Board, held on the 1st day of February, 1909, were read and approved.
“ ‘ “The following resolution was then offered and, on motion duly seconded, was unanimously adopted, to-wit:
“ ‘ “Resolved, that this company, protesting that it has never consciously or knowingly violated any of the provisions of the laws of this State, nevertheless, does hereby accept the terms and conditions of the order or decree of the Supreme Court of Missouri, entered in the cause of the State upon the information of Herbert S. Hadley, Attorney-GI-eneral, against the Standard Oil Company of Indiana, the Republic Oil Company and the Waters-Pierce Oil Company, and does hereby express its willingness to abide by the same.
“ ‘ “ There being no further business to transact the meeting adjourned.
“ ‘ “j-j_ Pierce, Chairman of the .Board.
“ ‘ “Attest: C. M. Adams, Secretary.”
“ ‘In witness whereof, the said O. A. Pierce, Presiident of said company, has hereunto set his hand, and C. M. Adams, Secretary of said company, has attested these presents and affixed the corporate seal of said corporation thereto. All done at the City of St. Louis, State of Missouri, this the 13th day of February, 1909.
“ ‘(Seal.) Clay Arthur Pierce, President.
“ ‘Attest: C. M. Adams, Secretary.’ ”
*486OPINION.
I.
The Attorney-General, in his motion for a writ of ouster, contends that the evidence furnished by the Water s-Pierce Oil Company wholly fails to show that it has severed its trust relations with its co-respondents and with all other parties and corporations whatsoever; and that it entirely fails to show to this court that it intends in good faith to obey the judgment of the court, and to conduct its business as an independent corporation according to the laws of this State and within the scope of its charter, rights and powers, as required by the judgment.
By reading the foregoing judgment it will be seen that this court found the Standard Oil Company of Indiana, the Republic Oil Company of New York, and the Water s-Pierce Oil Company of this State guilty of violating the laws of this State prohibiting pools, trusts and conspiracies, and all unlawful combinations to regulate, fix and control the prices to be paid by retail dealers and others in this State for naphtha, benzine, gasoline, kerosene, lubricating oil and all other products of petroleum, and to control and limit the trade in the articles aforesaid and to prevent competition in said business of buying and selling any and all of said products of petroleum in this State between themselves and others engaged m like business, and to deceive and mislead the public, etc., in that they did form said combinations and maintained the prices for said articles and did destroy competition in the purchase and sale of all of said products of petroleum in this State, etc.
And it is further seen from said judgment that it was considered, ordered and adjudged by the court that by reason of the violation of said laws, in forming and entering into and maintaining said unlawful combination, conspiracy and pool, the said Standard Oil Company of Indiana, and the Republic Oil Company of *487New York had each forfeited their respective licenses to do business in this State; and it was further ordered and adjudged that they were thereby ousted of any and all rights granted to them under the laws of this State to further do business herein.
Then follows the assessment of a penalty of $50,-000 against each of those companies, and execution was ordered, etc.
The decree then proceeds to order, adjudge and decree that the Waters-Pierce Oil Company had, by its violation of the laws of this State prohibiting pools, trusts and conspiracies, etc., forfeited its charter and right to do business herein; and it was further ordered and “adjudged that the right and franchises heretofore granted to' the Waters-Pierce Oil Company to be a body corporate and to do business and contract as such with all other rights acquired by its certificate of incorporation, was thereby forever forfeited, annulled and set aside, and the said Waters-Pierce Oil Company was thereby ousted of its corporate rights, poivers and franchises heretofore granted to it under the laios of this State.”
The decree then provides that the same may be suspended in its operation, as to the Waters-Pierce Oil Company, upon certain conditions precedent therein stated. It then requires the company to furnish the court with satisfactory proof that it has performed those conditions, which conditions I will again briefly state and number for the purpose of accentuating them :
First: That the company pay to the clerk of this court on or before the first day of March, 1909, the sum of $50,000.
Second: That said company should immediately cease all connection with the other respondents herein in continuing or maintaining said pool, trust and conspiracy to fix, control and regulate the prices of the products of petroleum, and shall refrain from all *488pools, trusts and combinations to control the prices of said products.
Third: That said company should refrain from all combines and conspiracies to prevent competition in the trade of buying and selling said products, and in deceiving the citizens of the State as to whom they are purchasing said products from.
And fourth: That said company should “furnish this court with satisfactory evidence of its compliance with this judgment and of its intention in good faith to cease all connections with its said co-respondents herein, and with all other parties or companies whatsoever, and in the future maintain and carry on its business as an independent corporation in obedience to the laws of this State and its charter, then the judgment of ouster herein shall be and is hereby suspended and the writ of ouster herein ivill not issibe until expressly directed by order of this court, and the said Waters-Pierce Oil Company is hereby given until the fifteenth day of January, 1909, to file the proofs of its willingness to comply with .the judgment of this court, and until that time in no event will the writ of ouster be awarded.”
The meaning and scope of the judgment must be gathered from its terms when read in the light of the statutes governing pools, trusts and conspiracies, and the opinion upon which the judgment is based.
When we so read the judgment there can be, in my opinion, not a shadow of doubt but that the judgment of forfeiture of the charter of the Waters-Pierce Oil Company was absolute and unconditional after the said 15th day of January, 1909, which decree is in strict compliance with the mandate of the statute applicable to' such cases; and the writ of ouster can be suspended only upon the express order of this court after said satisfactory proofs have been furnished; nor can there be any doubt but what it was the intention of the court, as expressed in the judgment, that the decree *489of forfeiture of the charter was to he suspended and the writ of ouster was to he stayed when the company furnished the court satisfactory proof of its compliance with the requirements thereof, and not otherwise.
We will now come to the consideration of the question, first, has the Waters-Pierce Oil Company severed its trust relations with its co-respondents and all other “parties and companies whatsoever?” And, second, are the proofs furnished satisfactory evidence to the minds of the court that the company has severed all said trust relations? For convenience we will discuss these two questions in the inverse order stated:
Omitting all formal parts, the following is all the evidence the company has furnished to this court of its compliance with the conditions upon which a suspension of the judgement would he ordered, to-wit:
“And the said, The Waters-Pierce Oil Company, deposits herewith a certified check in the sum of fifty thousand dollars to the order of the clerk of this court, in payment of the fine imposed upon this defendant by virtue of said judgment and decree.”
Then follows a resolution duly adopted by the hoard of directors of the company, at a meeting held on February 13, 1909, which is in words and figures as follows:
“Resolved that this company, protesting that it has never consciously or knowingly violated any of the provisions of the laws of this State, nevertheless, does hereby accept the terms and conditions of the order or decree of. the Supreme Court of Missouri, entered in the cause of the State upon the information of Herbert S. Hadley, Attorney-General, against the Standard Oil Company of Indiana, the Republic Oil Company of New York, and the Waters-Pierce Oil Company, and does hereby express its willingness to abide by the same. ’ ’
The entire evidence and proofs furnished by the company of its compliance in good faith with the judg*490ment of the court are embraced within the two quotations last-above stated.
That evidence is not responsive t0' the requirements of the judgment except in the payment of the $50,000 penalty imposed, hut is at total variahce therefrom, and tends strongly to disprove the company has severed its trust relations with any of the parties referred to in the judgment.
In passing we might state that in entering the decree of forfeiture against the Waters-Pierce Oil Company, we endeavored to temper justice with mercy toward it, because of the domination and management of the latter by the Standard Oil Company of New Jersey, by offering it an opportunity to escape the judgment of ouster by requiring it to do the things stated therein, and grouped under the four headings before mentioned.
According to the grouping, the first requirement the court exacted of the company was that it pay to the clerk of this court the sum of $50,000 for the use and benefit of the State on or before the 1st day of March, 1909. That requirement has been fully complied with, and the company has furnished the court with satisfactory proof that it has paid said sum to the clerk of this court for the uses and purposes therein stated.
The second requirement was that it should immediately cease all connection with the other respondents herein in continuing or maintaining the pool, trust and conspiracy to fix, control and regulate the prices of the products of petroleum, and should refrain from all pools, trusts and combinations to control the prices of said products. Has the company complied with that requirement? If so, it has furnished this court with no evidence whatever of that fact. The only evidence filed herein for all purposes is as follows: ‘ ‘ This company [naming the Waters-Pierce Oil Company] protesting that it has never consciously or knowingly *491violated any of the provisions of the laws of this State, nevertheless, does hereby accept the terms and conditions of the order or decree . . . entered in the cause . . . and does hereby express its willingness to abide by the same. ’ ’
At most that statement, which is contained in a resolution adopted by the hoard of directors of the company, only expresses a “willingness to abide by the same” (meaning the judgment of forfeiture) in the future, hut not one word is found therein which even remotely indicates that the company has severed any or all of its trust relations with its corespondents, or with any other persons. Clearly, the company does not by the use of that language intend to convey the idea to the court that it has in fact severed its trust relations with any one; hut, upon the contrary, it states that it has “never consciously or knowingly violated” the anti-trust laws of this State. That is equivalent to saying it has not complied with that requirement of the judgment for the reason that if it is ignorant of ever maintaining a pool, trust or combination in restraint of trade, then, of course, it would he nonsense to contend that it has severed its trust relations with its corespondents and other persons. In other words, if it did not belong to the trust and combination, it could not sever its relation with those trusts or combinations — that is a self-evident proposition. Not only that, that statement is not true in point of fact, for it has not only violated the antitrust laWs of this State, as was found to he true by the unanimous opinion of the court, heretofore handed down, in this case, hut it also had knowledge thereof, for the reason that the record in this case conclusively shows that for years it has been violating not only the laws of this State hut has been violating similar, laws of other States, and has during all that time been engaged in scheming and working out plans and means by which those laws could he violated with impunity, *492and at the same time conceal that fact-from the officers ,of the law, and thereby escape jnst punishment. The record in this case conclusively shows, and we so found in express terms, that the scheme of conspiracy adopted in this case was entered into for the very purpose of concealing its lawlessness, and it was upon that conspiracy and knowledge the information of the Attorney-General, Herbert S. Pladley, was based, and upon which respondents were found and adjudged guilty, and at. this late date to again advance that false and threadbare plea of not guilty, in order to escape the judgment of ouster rendered therein, is, to say the least, a most unique proceeding in our jurisprudence.
We found that plea to the information to be untrue, and adjudged the respondents guilty, and in consequence thereof rendered the judgment of forfeiture against this company and its corespondents, and to now permit it to come in and successfully interpose the same pleas in order to escape that same judgment would be unwise on the part of the court. Such argument •if sound could do credit to a ring-maker, because of its circular form.
But that is not the only view to be taken of the evidence filed in this case as proof that this company has complied with the judgment and severed' all trust relations with all parties and companies. It is evasive — neither denies nor affirms that fact. It is characteristic of the evasion and deceit which has been practiced by the Standard Oil Company of New Jersey for many years past, as is disclosed by the record in this case; and one of the strongest evidences in the case which shows the unlawful conspiracy which existed between respondents and the New Jersey Company has not been dissolved is the so-called proof of compliance with the decree of the court filed herein. It shows that the Waters-Pierce Oil Company is' still dominated by the former, and cannot *493on that account separate itself from the unlawful combination into which it was forced to enter, and by which it is detained as a helpless victim, powerless to either affirm or deny its compliance with the requirements of the judgment, and the New Jersey Company there hanging’ with death-like tenacity to the unlawful conspiracy, the organization and construction of which is the most gigantic and perfect piece of mechanism I have ever read or heard of, with the lingering and fond hope that it may still reap the golden harvest sowed, not with its own, but by other hands.
One would judge from the character of tlie evidence produced that the company was laboring under the erroneous impression that it was conferring a great favor upon this court by producing the proofs filed herein, and was totally ignorant of the fact that the offer made to it by the court to suspend the judgment of forfeiture upon condition that it would furnish satisfactory proof of the dissolution of the trust, was made for its benefit.
But independent of all this, can any intelligent, fair-minded, disinterested person believe for a moment that these respondents have severed their trust relations with each other or with the Standard Oil Company of New Jersey? We think not; but if possibly we are mistaken in that fact, then let them come into this court and produce sworn testimony showing the withdrawal, of respondents from the trust and the dissolution of that unlawful conspiracy and combination in order that there may be no doubt or uncertainty in that regard. If it is a fact, then that fact is susceptible of direct and positive proof; and should now be made certain, before it is too late.
Clearly the simple declaration of the Waters-Pierce Company of its acceptance of the terms of the decree and a bare expression of its “willingness to abide by the same” is in no sense a performance of the conditions imposed upon it by the terms of the *494decree, or that the unlawful conspiracy to which it belonged had been dissolved, or that it had in good faith determined to refrain from re-entering such an unlawful combination in the future. The decree requires action on the part of the company, and not simply the adopting of a meaningless resolution by its board of directors. That resolution shows no act, performed whatever, but consists simply of a bold declaration of its willingness to abide by the decree, without declaring it had withdrawn from the pool, trust, or combination; or expressing its intention to do so in the future. The most dignified thing that can be truthfully said of the so-called proofs filed, when read in the light of the decree, is that they are deceptive and meaningless, wholly foreign to the requirements of the decree and not responsive thereto.
We, therefore, hold that the Waters-Pierce Oil Company has furnished this court no proof whatever tending to show that it has, in good faith, severed all trust relations with its corespondents and with all other persons who belong to unlawful combinations in restraint of trade.
What we have before stated regarding proofs furnished as to the requirements of the decree, grouped under the second division thereof, applies, equally well to those stated under the third subdivision of the decree, before mentioned, and for that reason I will-not further notice those requirements.
That portion of the fourth subdivision of the decree, expressed in the following language: “and shall [the Waters-Pierce Oil Company] furnish this court with satisfactory evidence of its compliance with this judgment and of its intention in good faith to cease all connections with its said corespondents herein and all other parties or compcmies whatsoever, and in the future maintain and carry on its business as an independent corporation in obedience to the laws of this State and its charter^ then the judgment of ouster *495herein shall he suspended,” etc., was intended to compel the Waters-Pierce Oil Company not only to sever its trust relations with its corespondents herein, hut also to sever such relations with the Standard Oil Company of New Jersey, and all of its subsidiary companies and all other persons, copartnerships, companies and corporations whatsoever and wheresoever situated.
The very object and purpose of the Attorney-General in bringing this suit was to destroy the “Oil Trust” existing in this State, and thereby restore competition, between the dealers in the products of petroleum. He knew that by revoking the licenses of the Indiana and Republic companies, and by forfeiting the charter of the Waters-Pierce Oil Company, who constituted all of the parties to the trust who were doing business in this State, the “Oil Trust” would thereby be .killed and completely destroyed, with every root and branch thereof, in so far as it affected this State. With that purpose in view he instituted this suit, and this court found all three of the respondents guilty, as charged in the information, and by the judgment herein the court revoked the licenses of the two former companies and forfeited the charter of the Waters-Pierce Oil Company for the express reason that they had formed and entered into a pool, trust and combination in restraint of intrastate trade; and when the court found them guilty of that offense, and entered the decree revoking the licenses of the two former companies, and forfeiting the charter of the Waters-Pierce Company, the decree, of necessity, not only severed the relations of respondents with that pool, trust and combination, but in addition thereto, as regards the latter company, the decree also destroyed its trust, and all other relations for that matter, with all trusts, pools and combinations in restraint of trade, whether natural persons, copartnership, companies or corporations, what*496soever, situate in this State or elsewhere, for the obvious reason that the forfeiture of the charter took away the very life of the Waters-Pierce Oil Company and completely destroyed its very being, as completely and effectually as would the taking the life of a natural person destroy his existence and business relations with all persons whomsoever.
In the trial of this case, in proving the existence of the pool, trust and conspiracy existing between the respondents herein, the evidence introduced by the Attorney-General also uncovered and proved beyond cavil that there existed not only a pool, trust and conspiracy between the three respondents herein, but that there also existed between them and numerous other persons, companies and corporations similar pools, trusts and combinations, and among others who were parties thereto was the Standard Oil Company of New Jersey, and all of its subsidiary corporations named or mentioned in the opinion heretofore handed down. And the evidence conclusively shows, and said opinion finds and holds, that the combination existing between these respondents also existed between them' and those companies, and was but a part of said larger conspiracy and combination which existed between them and the said Standard Oil Company of New Jersey and all of its said subsidiary corporations. And, as before stated, the forfeiture of the Waters-Pierce Oil Company’s charter destroyed its very being, and of necessity, incidentálly but completely, severed and destroyed nil of its relations, trust and otherwise, with its co-respondent, the Standard Oil Company of New Jersey, and with all of the latter’s subsidiary corporations ; and the language of the decree last quoted was employed and was inserted therein for the express purpose of compelling the W^ers-Pierce Oil Company to sever its relations with its co-respondents and with “all other'parties or companies whatsoever,” which, of course, was intended to and did include the Stan*497dard Oil Company of New Jersey and all of its subsidiary companies, for tbe reason that the evidence preserved in this record fails to show that there were any other persons or corporations belonging to the pool, trust and combination charged in the information except the New Jersey Company and its subsidiary companies.
The last opinion handed down in this case unanimously held that the Standard Oil Company of New Jersey was the parent of the respondents in this case, and of all its other subsidiary corporations mentioned therein; and that the pool, trust and combination charged in the information filed herein was but a part of the “Oil Trust” which was composed of the New Jersey Company and all of its subsidiary companies. The first opinion, herein, written by Lamm, J., which was concurred in by all members of the court, also held in effect that the “Oil Trust” was headed by the New Jersey Company, and that it was composed of that company, the respondents herein and all of the former’s subsidiary companies. Not only that, but the undisputed evidence in the case shows that the trust relation existing between the New Jersey Company and the subsidiary companies was based upon and traceable through the common ownership of the capital stock of said various companies by the New Jersey Company; and both of said opinions delivered herein so found the facts to be, and the judgment rendered in pursuance to the last opinion revoked the licenses of the Indiana and Republic companies, and forfeited the charter of the "Waters-Pierce Company, because of the existence of those facts. And since the undisputed testimony in the case shows that the New Jersey Company owns sixty-two per cent of the capital stock of the Waters-Pierce Company, and thereby completely dominates and manages the latter’s business, and then under that view of the case should we exclude from the *498State the two former companies, without compelling the Waters-Pierce Company to sever its stock and all other trust relations with the New Jersey Company, that would have the effect to intensify and strengthen the “Oil Trust” in the State hy giving the New Jersey Company a complete monopoly, through its one creature and agent, the Waters-Pierce Oil Company, over not only that part of the State now controlled by the Waters-Pierce Company, but would extend its business over all that part of the State now controlled by the Indiana and Republic companies. In other words, instead of the judgment of the court destroying the “Oil Trust” existing in the State, as commanded by the express letter of the statute, and for which object this suit was brought, it will virtually and for all practical purposes substitute the Standard Oil Company of New Jersey -in the place of the excluded companies, with permission and authority of this court, in violation of the express terms of the statute of the State, to not only continue to transact its monopolistic business over the north half of the State, as it is now doing, through the Indiana Company, but will, through its agent and figure-head, the Waters-Pierce Oil Company, which it completely dominates, extend its business over the south half of the State also; or the New Jersey Company may in the exercise of its pleasure have the Waters-Pierce company extend its business, which is owned and controlled by it, over the north half of the State, and conduct the same business the New Jersey Company has been and is now conducting in that part of the State, in the names of the excluded companies, the Indiana and Republic companies.
In my judgment this court should not under that flimsy, gauzy makeshift perpetuate and strengthen the “Oil Trust” now existing in this State, which has proven so injurious to the people hereof, and which will prove' to be of greater damage to them *499in the future, if this illegal, unjust and iniquitous scheme is permitted to go through.
■ The judgment of ouster heretofore entered against the respondents completely destroyed the “Oil Trust” of this State, and it should not he resuscitated under •any conditions or pretexts whatsoever; and to do so would work an irreparable injury upon the people of the State, and would be absolutely inexcusable and indefensible.
While I fully realize the fact that the Waters-Pierce Oil Company is completely controlled and dominated by the Standard Oil Company of New Jersey, and for that reason I naturally presume the former is laboring under great difficulties in trying to comply with the requirements of this court in freeing itself from the clutches of the latter, and in furnishing us with satisfactory proofs that it has severed all stock and other trust relations with the latter, yet that very domination shows that if the judgment of forfeiture heretofore entered against the Waters-Pierce Company should be suspended without first requiring a complete severance of their trust relations, it would continue to violate the anti-trust laws of this State, through the Waters-Pierce Oil Company, just as it is now doing through the Indiana and Republic Oil companies. But this severance can be completely made without injury to the property or the legitimate business interests of either the Waters-Pierce Oil Company or to the Standard Oil Company of New Jersey; and because of my dislike to uselessly damage property rights and business interests, I am in favor of giving the Waters-Pierce Company another opportunity to sever its stock and other trust relations with its corespondents and with the Standard Oil Company of New Jersey, and with all other persons and companies whatsoever; and thereby enable it to carry on, in the language of the decree of ouster, an independent business, according to the laws of this State and of *500its charter granted thereunder. But if it should turn out that the Waters-Pierce Oil Company should he unable to sever its stock and trust relations with the New Jersey Company and. all of its subsidiaries because of its inability to induce or persuade the latter company to dispose of its stock and voluntarily retire from all illegal pools, trusts and combinations existing between them, then clearly it would be the New Jersey Company and not this court which would inflict the injury upon the. Waters-Pierce Company, and through the latter injure itself, for the reason it owns sixty-two per cent of the capital stock of the latter, and, consequently, whatever damage might result to' the latter, sixty-two per cent thereof would ultimately fall upon the New Jersey Company. If these considerations are not sufficient inducements to cause the latter to liberate the former and thereby enable it to sever its stock and other trust relations with all persons, copartnerships, companies and corporations wheresoever, then it will be the misfortune of the Waters-Pierce Company for having been found in bad„ company, and for having entered into an unlawful pool, trust and conspiracy from which it is unable to 'extricate itself. If that condition should present itself before the court, then this court should not shrink one iota in the discharge of its duty, but should promptly and fearlessly refuse the request to suspend the judgment of forfeiture which was entered against respondents on December 23,1908. To suspend the judgment of ouster heretofore entered without first requiring the Waters-Pierce Company to sever all its stock and other trust relations with all parties would be inexcusable, for it would bring back to life and again put into operation the “Oil Trust,” the greatest octopus of all the' trusts, which hang like so many black clouds over this fair land of ours.
But, as before stated, and for the purpose of avoiding injury to property rights, and the large busi*501ness interests of tlie Waters-Pierce Oil Company, I am willing to suspend the judgment of forfeiture heretofore rendered against it upon condition that it perform the following specified -things and requirements and furnish to this court, on or before April 1, 1909, the character of evidence hereinafter specified, showing that it has, in good faith, performed those things, namely:
First. The Waters-Pierce Oil Company must, in good faith, withdraw and completely sever all its trust relations with the pool, trust and combination charged in the information and of which it now stands convicted by the judgment of this court.
Second. It must, in good faith, sever its stock and all other trust relations with the Standard Oil Company of New Jersey and with all of its subsidiary companies and corporations, as well as all other per- ■ sons, companies and corporations which are owned, controlled or managed by said New Jersey Company, or by any of said subsidiary companies. ■
Third. That it will sever all its stock and other trust relations, if any exist, between it and all of the stockholders, officers and agents of the New Jersey Company; and any and all of the stockholders, officers and agents of any and all of said subsidiary companies.
Fourth. That it will sever all its stock and other trust relations, if any exist, between it and all other persons, copartnerships, companies and corporations whomsoever and wheresoever located.
And said facts must be proven to - the complete satisfaction of this court by the following character of testimony:
First: ’ By the affidavits of the president, secretary and treasurer of the Waters-Pierce Oil Company, stating* that it has, in good faith, withdrawn from and completely severed all of its trust relations with the pool, trust and combination charged in the in*502formation filed in this canse, and of which it stands convicted by the judgment of this court.
Second: By the affidavits of the same officers of the Waters-Pierce Company, stating that neither the Standard Oil Company of New Jersey, and none of its subsidiary companies, and none of the stockholders, officers or agents of it, or of any or all of said companies, own, control or manage any of its stocks, to the best of their knowledge and belief; also the affidavits of any and all purchasers, owners or holders of said stocks, stating that they are the owners and holders, or whatever interest they may have in the same, and that neither the Standard Oil Company of New Jersey, nor any of its subsidiary companies, and none of its or their stockholders, officers or agents own or have any interest whatever in said stocks.
Third: The affidavits of the same officers of the Waters-Pierce Company, stating that there are no stocks or other trust relations existing between it and any or all of the stockholders, officers and agents of the New Jersey Company, or between it and any or all of the stockholders, officers or agents of any or all of said subsidiary companies, thereof.
Fourth: By the affidavits of the same officers of the Waters-Pierce Company, stating that there exists no stock or other trust relations of any character whatever between it and any person, .corpartnership', company or corporation whatsoever.
The words “pool, trust, combination” and “conspiracy” used herein are used in the sense in which they are used in chapter 143 of Revised Statutes of 1899, as construed by this court and the Court of Appeal of this State, and the affiants in making said affidavits must state therein that they use those words in that sense.
The subsidiary companies and corporations herein referred to are all of those which are owned or controlled by the Standard Oil Company of New Jer*503sey by any or all of its stockholders, officers or agents.
The affidavits before mentioned and required to be filed herein must be subscribed and sworn to in this State and before some officer thereof who is by law authorized to administer oaths.
Upon the performance of the foregoing conditions and requirements, I am willing to vote to suspend the judgment of forfeiture heretofore rendered by the court against the Waters-Pieree Oil Company, and which is now in full force and effect, but until those conditions and requirements are strictly performed and complied with I dissent from the court’s order, judgment and decree suspending said judgment of forfeiture, or to in any manner interfere with, prevent, hinder, or further delay the issuance of the writ of ouster in pursuance to said judgment. And' if those conditions are not performed within the time before designated, then, in my judgment, the writ, of ouster, should go, and that the clerk of this court should be ordered to return to the company the $50,000 deposited by it with him, and that execution should be ordered to issue on the judgment for the purpose of collecting the $50,000 assessed against it as a penalty for its violation of the laws of this State. Since writing the above the majority of the court have overruled the motion of the Attorney-General for a writ of ouster, to which I dissent for the reasons before stated.
II.
My views regarding the application of the Standard Oil Company of Indiana to have the court to make an order suspending the judgment herein revoking its license to do business in this State in order that it may conduct and carry on an independent legitimate business herein are expressed in the following paragraphs :
*504■ First. While I recognize the fact that this company is owned by and is the right arm of the Standard Oil Company of New Jersey and has done as much and perhaps more than any other agency of that company in fostering the “Oil Trust” upon the people of this State and country, yet I can see no sound reason for totally excluding it from doing business in this State, provided it will confine itself to the transaction of legitimate business, free and independent of all pools, trusts and combinations of whatsoever character; and will completely sever all of its .stock and other trust relations with the Standard Oil Company of New Jersey, with all of its subsidiary companies hereinbefore mentioned, and with all of the stock-owners, officers and agents of all of said companies; and also with all other persons, copartnerships, companies and corporations whatsoever and wheresoever 'situate.
Second. If this company, would, in good faith, conduct its business free and independent of all pools, trusts and combinations as indicated and stated in the previous paragraph, then the company would be capable of doing and could, in fact, render great and valuable services to the entire people of the State, and would at the same time avoid the great damage and injury which will be entailed upon the vast property and business interest of the company located in this State and elsewhere, if the judgment of ouster is permitted to stand unsuspended. If, upon the other hand, the court can shear the business of the company of its illegal and harmful features by compelling the company to sever all of its stock and other trust relations with all persons whomsoever, as before indicated, and at the same time preserve the good features of its business which would be of vast benefit to the material welfare of the State; and also justly punish the company commensurately with the great wrongs and injuries it has perpetrated against the State and upon *505her people, then, in my judgment, the court should do so; or rather should make an order suspending the judgment of revocation during good behavior, upon the same terms and conditions as hereinbefore stated regarding the suspension of the judgment of forfeiture rendered against the Water s-Pierce Oil Company, and the performance of those conditions and requirements be established to the perfect satisfaction of the court by the same quantity and character of evidence there indicated and there required to be furnished by that company.
While this court has no power or authority to compel the Standard Oil Company of New Jersey to sell and dispose of its stock in the respondent companies, yet we have the unquestionable power to do just what has been done, namely, to revoke the license of the Standard Oil Company of Indiana, and to absolutely forfeit the charter of the Water s-Pierce Oil Company;.and we also have the same unquestionable authority to decline and refuse to suspend said judgment of revocation and forfeiture without the Standard Company of New Jersey will first sell and dispose of its stock and other holdings in the Standard Oil Company of Indiana and the Water s-Pierce Oil Company of this State, and completely sever all its other trust relations in those two companies in the manner before indicated; and this court would do itself and the people of the State an irreparable injury by suspending said judgment without first requiring the New Jersey Company to voluntarily dispose of its stock in said companies and completely sever all of its other trust relations with respondents, as before indicated.
Third. The order, if made, suspending the "judgment or revocation should be so drawn as to authorize and permit the court at any time upon motion of the Attorney-General or upon its own motion to set aside and nullify the order suspending the judgment of revo*506cation, and thereby leave the judgment in full force and effect’ as completely and effectually as though the order of suspension had never been made; and said order should expressly provide that this court reserves the exclusive right to say and determine what is sufficient cause and justification for the court to revoke the order suspending the judgment of revocation, and authorize it to order the writ of ouster to issue.
, Fourth. In my judgment it is fairly deducible from the record in this case, that, after allowing this company six per cent interest per annum the cash value of all of its property and assets located in this State from' May 28th, 1900, the day when the Waters-Pierce Oil Company was incorporated, the same being the date upon which the pool, trust and combination charged in the information was formed and entered into by the respondents herein, down to this time, and then deduct the amount thereof from the amount of the total net profits realized by the company from the people of this State, then there would remain more than $1,000,000' of net illegal profits exacted and illegally collected from the people of this State. By depriving this company of those illegal profits the court would, thereby largely remove the incentive and temptation for it to again violate the laws of this State.
I am, therefore, of the opinion that before this court would be justified in making an order herein suspending the judgment of revocation, the Standard Oil Company of Indiana should be required to pay to the clerk of this court for the use and benefit of the State of Missouri the sum of $1,000,000, and be required to strictly comply with the conditions and requirements before mentioned herein and as stated in paragraph one hereof in relation to the Waters-Pierce Oil Company.
Fifth. If the Standard Oil Company of Indiana will, within ten days from this date, file with the clerk of this court a written statement expressing its willing*507ness and intention to comply strictly with all the foregoing conditions and requirements, then I would be in favor of giving the company until April 1st, this year, in which to perform the conditions imposed, and in which to furnish to the court the evidence of that performance; and if it should then satisfactorily appear to the -court from that evidence that it had in good faith performed those conditions and requirements, then I would be willing to vote for an order suspending the judgment of revocation heretofore rendered against it upon the conditions before stated.
By, adopting the policy above pointed out the court would enforce the laws of the State against respondents, destroy the “Oil Trust” existing in this State, do justice to respondents and the State, and at the same time permit said companies to carry on an independent, legitimate business in the State, both of which are strong and are capable of contributing largely to the material welfare of the State, and to the people thereof.
Sixth. If said company does not file a statement within ten days -indicating its intention of performing the foregoing conditions and requirements, then, after the expiration of that time, the courts should take up and pass upon its motion for a rehearing, heretofore filed herein.